          Case 9:19-bk-11573-MB                    Doc 793 Filed 02/12/20 Entered 02/12/20 09:12:03                                        Desc
                                                     Main Document Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 ERIC P. ISRAEL (State Bar No. 132426)
 eisrael@DanningGill.com                                                                                  FILED & ENTERED
 AARON E. DE LEEST (State Bar No. 216832)
 adeleest@DanningGill.com
 DANNING, GILL, ISRAEL & KRASNOFF, LLP                                                                            FEB 12 2020
 1901 Avenue of the Stars, Suite 450
 Los Angeles, California 90067-6006                                                                         CLERK U.S. BANKRUPTCY COURT
 Telephone: (310) 277-0077                                                                                  Central District of California
 Facsimile: (310) 277-5735                                                                                  BY ortiz      DEPUTY CLERK




      Individual appearing without attorney
      Attorney for: Michael A. McConnell, Ch. 11 Trustee

                                           UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION

 In re:                                                                       CASE NO.: 9:19-bk-11573-MB
                                                                              CHAPTER: 11
 HVI CAT CANYON, INC.,
                                                                                  ORDER SETTING BAR DATE FOR FILING
                                                                                          PROOFS OF CLAIM
                                                                                           [FRBP 3003(c)(3); LBR 3003-1]

                                                                                   No hearing: LBR 9013-1(q)
                                                                                   Hearing information
                                                                              DATE: FEBRUARY 11, 2020
                                                                              TIME: 10:00 AM
                                                                              COURTROOM: 202
                                                                              ADDRESS: 1415 STATE STREET
                                                                                               SANTA BARBARA, CA

                                                               Debtor(s)

Based either on a filed motion to set a bar date or on this court’s own motion, IT IS ORDERED THAT:

1.    The general bar date for creditors of the Debtor to file proofs of claim (Bar Date) is March 31, 2020,
      with the exceptions set forth in mandatory court form F 3003-1.NOTICE.BARDATE. With respect to governmental
      units, the person completing the notice is responsible for ensuring that it states the correct exception. If the stated
      deadline is incorrect, then the actual deadline is hereby set as the latter of (a) the incorrect date stated in the notice,
      (b) the statutory deadline (11 U.S.C. §§ 101(27) and 502(b)(9)), or (c) the general Bar Date.
//




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                            Page 1                                       F 3003-1.ORDER.BARDATE
       Case 9:19-bk-11573-MB                     Doc 793 Filed 02/12/20 Entered 02/12/20 09:12:03                                        Desc
                                                   Main Document Page 2 of 2


2.    On or before February 18, 2020, the Trustee must serve written notice of the bar date, using mandatory court form
      F 3003-1.NOTICE.BARDATE, on all creditors and the United States trustee.

3.        Other (specify):



                                                                         ###




                Date: February 12, 2020




         This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                          Page 2                                       F 3003-1.ORDER.BARDATE
